The opinion of the court was delivered by
Peck, J.
The record in evidence shows that at the school district meeting of April 4,1868, “ it was voted that the district build a new school-house, 16 for and 11 against it.” The evidence offered by the plaintiff to prove that seven of the sixteen who voted in the affirmative in that vote were not jlegal voters in that school-district meeting, was properly rejected. The records of the proceedings of municipal public corporations, such as towns and school districts, can not be' collaterally attacked 'and overthrown by evidence of this character. Important interests are entrusted to, and corresponding duties imposed upon, these public municipal corporations, of a governmental character; and such faith and credit should be given to the records of their proceedings, within the scope of their powers, as will enable them to perform these duties, without unnecessary risk and embarrassment. The legal intendment of the record in this case is, that the vote was passed by the votes of such persons as were legal voters. If that intendment could be contradicted in a proceeding brought directly and seasonably to set aside the vote, or to restrain the district or its officers from acting under it, (which we have no occasion to decide,) the record cannot be annulled in this collateral manner by the evidence offered. We are not referred to any authority warranting it; and neither principle nor sound policy requires or justifies it. It is necessarily one of the incidental powers of towns and school districts to decide, in the course of their proceedings, who are inhabitants of the town or district and voters in their meetings. These questions may involve matters of fact and law *371which must from necessity be decided and acted on at once, and in which it is true the corporation may sometimes err. But to expose the votes and proceedings of such corporations, regular upon their face, perhaps years afterwards, and when rights may have accrued on the faith of them, to the uncertainty and hazard of being thus impeached collaterally by a re-trial of such questions before a court and jury, (not themselves always infallible,) upon parol evidence as to who voted, which way they voted, and whether they were legal voters in the town or district at the time in question, would open a door to mischiefs ten-fold greater than that sought thus to be remedied.
But if the plaintiff had proved what he offered to show, and thereby rendered that vote of April 4th to build a new schoolhouse null and void, it would not have rendered the tax in question invalid. The subsequent votes of the district at the several adjourned meetings are sufficient to sustain the validity of the tax. At the meeting of April 11th, “ it was voted to raise a tax, not to exceed $2000, on the grand list of the district to build a new school-house.” This vote, together with the other votes at this and the subsequent adjourned meetings, among which is a vote appointing a building committee, a vote locating the house agreeably to the report of the committee, designating the lot on which it should be built; and finally on the last adjourned meeting held June 9, 1868, a vote that the building committee of district No. 2 be instructed to unite with the trustees of the Clarendon Town Hall Association to build the contemplated building—and a vote that the district adopt the size of the plan as reported by Mr. Horton, 34 by 50—and a vote that the building committee be instructed to proceed at once with the building, is sufficient without the vote of April 4th, to warrant the assessment of the tax upon which the defendant took the property in question. But it is claimed by the plaintiff’s counsel that by showing that seven of the sixteen votes in the affirmative of the . vote to build were illegal, thus leaving a majority of the legal votes in the negative, the l’ecord of that vote is to have the same effect as if it showed that the vote was not to" build a new school-house ; and that by the rules of parliamentary proceedings the same subject *372could not legally be again entertained or acted upon at that or any adjourned meeting; and hence that all the votes at the subsequent adjourned meetings, in relation to raising the tax and building the house, were void. But if such parol evidence could be received to render the vote void or annul it as a valid vote in the affirmative, the effect of the evidence would stop there ; it would not extend to the establishing of it as a vote in the negative, or give it the same force as if the record showed such vote in the negative. To give that effect would be to prove a vote of the district by parol evidence, which is not permissible. It could no more be regarded by force of that evidence as a vote in the negative, than such vote could be proved by parol if no record had been made on the subject. But treating that vote as a vote in the negative, the district did not thereby lose power over the subject. They certainly could at the same, or at the adjourned meeting, rescind that vote, and proceed to raise a tax for the purpose of building a new school-house, and pass all the necessary votes for its erection. And, having done this without the formality of rescinding the former vote, such proceedings can not be held void even if done in violation of what the plaintiff claims as a parliamentary rule. It would be a novel idea to hold a statute invalid because passed in violation of such parliamentary rule; and a school district ought not to be held to a more strict compliance with parliamentary practice than a legislative body.
It is insisted that the school district had no right bylaw to unite as it did with the incorporated association called the Clarendon Town Hall and Literary Association, in building the house ; and that the vote to do so, and the erection of the building, in pursuance of that vote, two stories high, 34 by 50 feet, in connection with the Association, on the lot purchased by the district, the lower story to belong to the district and the upper story to said Association, rendered the vote to raise the tax to build a new school-house void. We are unable to see any objection, either in principle or policy, to the erection of a school-house by the school district in this manner; or any want of authority for that purpose. The, district and the association are not joint tenants, or tenants in common of the house ; the district owns the land and has the title *373and the right of exclusive occupancy of that portion of the house required for, and adapted to, the use of a school-house. In some cases it might be matter of economy for a school district to build under such arrangement; especially in villages where building lots are expensive; whether advisable in the particular instance was for the district to judge. In relation to this and the other mattei’s offered to be proved, as to the district not needing so large a house, and as to the money having been injudiciously expended in its erection, it is sufficient to say that when towns and school-districts keep within the limits of their corporate powers, their proceedings in raising and expending money cannot be collaterally impeached and held void because, in the opinion of a court and jury, a less sum would have answered the immediate necessities of the corporation, or the money might have been more judiciously and economically expended.
As to the validity of the rate-bill and warrant, under which the defendant justifies, it appears thát, by a vote of the district, one half the tax was to be paid by July 1, and the remainder by September 1, 1868; and that the prudential committee issued two separate rate-bills, each for one half of the tax, against each tax payer, and that several of the taxes were collected upon the first and second rate-bills, but no part of the plaintiff’s tax had been collected. The committee then thought best to put the whole tax in one rate-bill, and issued a third rate-bill accordingly a substitute for the other two, to be collected so far as related to the taxes then unpaid. This bill on its face embraced the whole taxes, paid and unpaid ; the plaintiff’s tax in this bill being equal to the sum of his tax in the two former bills. The defendant justifies under this third rate-bill and warrant. The plaintiff’s counsel insist that the committee had no right to issue more than one rate-bill, and they having issued one legal rate-bill, the one under which the defendant justifies is void. In support of this proposition three cases are referred to. In two of these cases, Dillingham v. Snow et als., 5 Mass., 546, and Williams v. School District in Lunenburgh, 21 Pick., 75, there is nothing that touches the subject. In the other case, Inglee v. Bosworth, 5 Pick., 500, one point which was made in the case was, whether after a legal assessment and war*374rant had been made and issued by the assessors, upon which a part of the tax had been collected, a re-assessment was valid. Morton, J., in delivering the opinion, after saying that the first assessment was not void although certain persons therein assessed were not taxable in that parish, disposes of this question by a single remark, that if the first tax was legally assessed, the re-assesment was void. Pond v. Negus et al., 3 Mass., 230, is the only authority cited in that casein support of that proposition, in which case the question did not arise. It was agreed in that case that the first assessment and warrant were illegal, and the decision was that the re-assessment was valid. It is true there is a dictum of the judge who delivered the opinion, that if the first had been legal the second would have been invalid; and it is evident that it was upon the authority of this dictum that the point was so summarily disposed of in Inglee v. Bosworth. This case of Inglee v. Bosworth is not entitled to the same weight as an authority as if that question had been the one on which the case necessarily must have turned ; for the justification, as appears from the opinion in that case, failed for the reason that the plaintiff had ceased to be a member of that parish and was not liable to be assessed or to pay taxes in that parish. But even if that point was correctly decided in that case, it does not necessarily control the case at bar. There is an important distinction between that case and this. In that case every tax payer, some of whom had paid their tax under the first assessment, was assessed a greater sum in the re-assessment than in the first; whereas in this case, the third rate-bill was jnst the sum of the two former ones, and the same thing except in form, and may properly be regarded as legally identical. It is not a new assessment, but a new rate-bill based on the first assessment. If the two former rate-bills were void, it is not denied that the third one was good. We think the more proper way would have been to put the whole tax in one rate-bill; but the issuing of the two former ones, whether they were valid or invalid, did not render the third one void.
As to the exception to the parol evidence to prove the contents of the notices of sale posted up by the defendant, whether such papers come within the rule or not, requiring the paper to be pro*375duced or the loss proved, the evidence was sufficient to warrant the court in presuming the loss after such lapse of time; and if that fact is necessary to justify the ruling of the county court, we are bound to infer that the court so found. Error is not to be presumed against evidence tending to show such facts as would make the ruling legal.
Judgment affirmed.